Acknowledgment
The amendment filed on 11 January, 2020, responding to the Office Action mailed on 13 October, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-4 and 10-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. William Brooks on 12 January, 2020.
The application has been amended as follows: 
At claim 1 line 8:  REPLACE “upper surface” WITH -lower surface-
At claim 1 line 10:  REPLACE “upper portion” WITH -lower portion-
Allowable Subject Matter
Claims 1-4 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
Claims 2-4 and 10-13 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893